DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 17/518860 filed 11/4/21.  
Claims 1-9 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 1/27/22 has been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 11/4/21 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 103(a) as being obvious over YAMANE ET AL. (US PG PUB 2018/0104676) and as evidence by SCHLEICHER ET AL. (US PG PUB 2005/0113250) and MATSUMOTO ET AL. (US PG PUB 2022/0072517; 9/2019) in their entirety.  Hereby referred to as YAMANE, SCHLEICHER and MATSUMOTO.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding claims 1-9:
YAMANE teaches in the abstract a hydrotreating catalyst for hydrocarbon oil having high desulfurization activity, and high abrasion strength and high compressive strength. A process for producing the hydrotreating catalyst is also provided. The hydrotreating catalyst uses an alumina-phosphorus support. The support contains 0.5 to 2.0 mass % of phosphorus in terms of an oxide. The support loads a metal in Group 6A of the periodic table, and a metal in Group 8 of the periodic table. The hydrotreating catalyst has a specific surface area of 150 m.sup.2/g or more. The hydrotreating catalyst has a total pore volume of 0.40 to 0.75 ml/g as measured by a mercury intrusion method. The hydrotreating catalyst has two maximal peaks in a pore diameter range of 6 nm to 13 nm in a log differential pore volume distribution measured by a mercury intrusion method. The hydrotreating catalyst has an abrasion strength of 0.5% or less. The hydrotreating catalyst has a compressive strength of 15 N/mm or more. The support is produced from, for example, a hydrate obtained by adding phosphorus to an alumina hydrate obtained by using two mixtures of an acidic aqueous aluminum salt solution and a basic aqueous aluminum salt solution. 
YAMANE teaches in para [0018] (i) The metal in Group 6A of the periodic table is at least one of chromium, molybdenum, and tungsten, and the metal in Group 8 of the periodic table is at least one of iron, nickel, and cobalt.     
YAMANE teaches in para [0034] the present catalyst, metals in Group 6A and Group 8 of the periodic table are loaded as hydroactive metals on the support. The hydroactive metal is loaded in an amount of preferably 5 to 30 mass % in terms of an oxide with respect to the total catalyst amount.  With the hydroactive metal loaded in an amount of 5 mass % or more, the invention can more effectively show effects. The hydroactive metal is loaded in an amount of preferably 30 mass % or less because it enables maintaining demetallation performance (demetallation selectivity) and catalytic activity stability, and reducing the production cost. Preferred as the Group 6A metals are chromium, molybdenum, and tungsten. Preferred as the Group 8 metals are iron, nickel, and cobalt. 
YAMANE teaches in para [0033] the alumina-phosphorus support may contain only oxides of alumina and phosphorus, or may additionally contain inorganic oxides of silica, boria, titania, zirconia, and manganese, for example. 
YAMANE teaches in para [0035] the present catalyst has a specific surface area of 150 m.sup.2/g or more. When the specific surface area is less than 150 m.sup.2/g, the desulfurization reaction rate tends to decrease, though the effect on demetallation performance remains small in this range of specific surface area. As used herein, "specific surface area" is a measured value by the BET method. 
YAMANE teaches in para [0036] the present catalyst has a total pore volume of 0.40 to 0.75 ml/g as measured by a mercury intrusion method. When the total pore volume is less than 0.40 ml/g, desulfurization performance tends to decrease due to blocking of pores by metal. The catalyst strength tends to decrease when the total pore volume is larger than 0.75 ml/g. As used herein, "total pore volume" means a pore volume in a pore diameter range of 3 to 9,000 nm (the upper and lower values of analyzed raw data). The pore diameter is a calculated value based on a mercury surface tension of 480 dyne/cm, and a contact angle of 130 degrees. 
YAMANE teaches in para [0047] an acidic aluminum salt is added to weighed water to prepare an acidic aluminum aqueous solution that contains, for example, 0.1 to 2.0 mass % of Al2O3, and has a pH of 2.0 to 5.0. The acidic aluminum aqueous solution is then heated to a liquid temperature of, for example, 50 to 80 C. while being stirred. The acidic aluminum salt is a water-soluble salt, and may be, for example, aluminum sulfate, aluminum chloride, aluminum acetate, or aluminum nitrate. Preferably, the aqueous solution contains 0.5 to 20 mass % of an acidic aluminum salt in terms of Al2O3. 
YAMANE teaches in para [0048] while stirring the acidic aluminum aqueous solution, a basic aluminum aqueous solution is added thereto for, for example, 30 to 200 minutes to make the pH 7 to 10, and obtain an alumina hydrate. The alumina hydrate is then washed with, for example, 40 to 70 C. purified water, and impurity by-product salts such as sodium, and sulfate radicals are removed to obtain a cake-like alumina hydrate (A). Examples of the basic aluminum salt include sodium aluminate, and potassium aluminate. Preferably, the aqueous solution contains 2 to 30 mass % of a basic aluminum salt in terms of Al2O3. 
YAMANE teaches in para [0049] a basic aluminum salt is added to weighed water to prepare a basic aluminum aqueous solution that contains, for example, 2.0 to 7.0 mass % of Al.2O3, and has a pH of 12 to 14. The basic aluminum aqueous solution is then heated to a liquid temperature of, for example, 40 to 80 C. while being stirred. 
YAMANE teaches in para [0050] while stirring the basic aluminum aqueous solution, an acidic aluminum aqueous solution is added thereto for, for example, 5 to 30 minutes to make the pH 6 to 8, and obtain an alumina hydrate. The alumina hydrate is then washed with, for example, 40 to 70 C. purified water, and impurity by-product salts such as sodium salts, and sulfates are removed to obtain a cake-like alumina hydrate (B). Examples of the basic aluminum salt include the same chemicals exemplified in the first step. Preferably, the aqueous solution contains 2 to 30 mass % of a basic aluminum salt in terms of Al.sub.2O.sub.3. Examples of the acidic aluminum salt include the same chemicals exemplified in the first step. Preferably, the aqueous solution contains 2 to 30 mass % of an acidic aluminum salt in terms of Al.sub.2O.sub.3. 
YAMANE teaches in para [0051] purified water is added, and mixed with each of the cake-like alumina hydrates (A) and (B), and these are mixed to obtain a slurry-like alumina hydrate. Phosphorus is then added to the slurry-like alumina hydrate to obtain an alumina-phosphorus hydrate. Phosphorus is added to make the phosphorus content, for example, 0.5 to 2.0 mass % in the support in terms of a P.sub.2O.sub.3 concentration. The phosphorus source may be a phosphoric acid compound, for example, such as phosphoric acid, phosphorous acid, ammonia phosphate, potassium phosphate, and sodium phosphate. The mixture ratio of alumina hydrate (A) and alumina hydrate (B) is A/B>0.7. When A/B<0.7, only a single maximal peak occurs in a pore diameter range of 6 nm to 13 nm, and abrasion strength and compressive strength deteriorate. 
YAMANE teaches in para [0052] the alumina-phosphorus hydrate obtained in the third step is aged in an aging tank equipped with a reflux condenser at 30 C. or more, preferably 80 to 100 C., for, for example 1 to 10 hours. The aged product is, for example, kneaded under heat to obtain a moldable kneaded product using a common means, and molded into the desired shape by, for example, extrusion molding. After being dried, the product is calcined at 400 to 800 C. for 0.5 to 10 hours to obtain an alumina-phosphorus support. 
YAMANE teaches in para [0053] the alumina-phosphorus support can then be used to produce a hydrotreating catalyst of the invention by loading a metal selected from Group 6A of the periodic table, and a metal selected from Group 8 of the periodic table, using a common means. Examples of the feedstock of such metals include metallic compounds such as nickel nitrate, nickel carbonate, cobalt nitrate, cobalt carbonate, molybdenum trioxide, ammonium molybdate, and ammonium paratungstate. The metals are loaded on the support using known methods, such as an impregnation method, and an immersion method. The support with the loaded metals is calcined at typically 400 to 600 C. for 0.5 to 5 hours to obtain a hydrotreating catalyst of the invention. 
YAMANE teaches in para [0078] sulfur content: 4.143 mass %.
YAMANE teaches in para [0003] as the trend for using heavier feedstock oils, and the demand for reducing the load on the fluid catalytic cracking process performed after the hydrotreatment process continue to rise, the catalysts for hydrotreating process
YAMANE does not explicitly teach a specific surface area measured by a nitrogen adsorption, nor after sulfurization treatment of the catalyst, an amount of nitrogen monoxide adsorbed of 4.0 mL/g or more; however, it is within the scope of YAMANE as evident by SCHLEICHER and MATSUMOTO.
SCHLEICHER teaches the it is known within the art from para [0017] that the bulk metal hydrotreating catalysts used herein have a surface area of at least 50 m.sup.2/g.   It is also desired that the pore size distribution of the bulk metal hydrotreating catalysts be approximately the same as the one of conventional hydrotreating catalysts. More in particular, these bulk metal hydrotreating catalysts have a pore volume of 0.05-5 ml/g.  They are determined by nitrogen adsorption.  Furthermore, these bulk metal hydrotreating catalysts preferably have a median diameter of at least 50 nm.
MATSUMOTO teaches the it is known within the art from the abstract a hydrotreating catalyst for a hydrocarbon oil includes: an inorganic composite oxide carrier including alumina as a main component; and an active metal component supported on the carrier, the active metal component including, as active metal species, a first metal which is at least one of molybdenum and tungsten, and a second metal which is at least one of cobalt and nickel; and claim 7 teaches that the hydrotreating catalyst for a hydrocarbon oil has an amount of nitrogen monoxide adsorbed after sulfurization treatment of 8.5 ml/g or more.
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'! Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical product, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Furthermore, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations.
Finally, "[l]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  
Again, SCHLEICHER and MATSUMOTO are considered teaching references, not a modifying reference.  See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771